MEMORANDUM **
Larry R. Johnston appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his action seeking to set aside an appeals determination by the Internal Revenue Service, upholding a notice of federal tax lien securing Johnston’s income tax liabilities.
Johnston’s contention that the district court had jurisdiction because he challenged only procedural irregularities in his Collection Due Process hearing and not the underlying tax liabilities lacks merit. The district court properly concluded that it lacked jurisdiction, because the Tax Court has exclusive jurisdiction over the underlying income tax liabilities. 26 U.S.C. § 6330(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.